EXHIBIT 10.17




FOURTH AMENDMENT TO

THE PHOENIX COMPANIES, INC.

NON-QUALIFIED EXCESS INVESTMENT PLAN

As Amended and Restated Effective September 1, 2009




The Phoenix Companies, Inc. Non-Qualified Excess Investment Plan (the “Plan”),
as amended and restated effective September 1, 2009, further amended on February
24, 2010, December 10, 2010 and January 1, 2012, is further amended effective
November 19, 2013, as follows:




1.

Section 2.02 of the Plan is amended to read in its entirety as follows:




2.02

“Beneficiary” means the person, persons or entity, including one or more trusts,
last designated by a Participant on a form or electronic media and accepted by
the Plan Administrator or its duly authorized representative as a beneficiary,
co-beneficiary, or contingent beneficiary to receive benefits payable under the
Plan in the event of the death of the Participant.  In the absence of any such
designation, the Beneficiary shall be (a) the Participant’s surviving spouse or
Domestic Partner, (b) if there is no surviving spouse or Domestic Partner, the
Participant’s children (including stepchildren and adopted children) per
stirpes, or (c) if there is no surviving spouse or Domestic Partner and/or
children per stirpes, the Participant’s estate.

2.

Section 2.13A is added to read as follows:




2.13A

“Domestic Partner” with respect to any Participant means a person of the same
sex who cohabitates or resides with a Participant and meets each of the
following:




(a)

is the Participant's sole domestic partner and intends to remain so
indefinitely;




(b)

is unmarried, at least eighteen (18) years of age, and mentally competent to
consent to contract;




(c)

is unrelated to the Participant by blood or adoption to a degree of closeness
that would prohibit legal marriage in the state in which the Participant and
such person reside;




(d)

cohabitates or resides with the Participant as domestic partners and intends to
do so indefinitely;




(e)

resides with the Participant in a state that prohibits legal marriage between
same sex individuals;




(f)

has lived with the Participant as domestic partners for at least 12 consecutive
months;








--------------------------------------------------------------------------------

EXHIBIT 10.17




(g)

is jointly responsible, with the Participant, for their common welfare and
financial obligations; and




(h)

provided such person attests to the person's domestic partnership with the
Participant in an affidavit filed with the Administrator and provides sufficient
proof of their interdependence.




3.

Section 9.02 is amended to read in its entirety as follows:




9.02

Rights Under Savings and Investment Plan.  Nothing in this Plan shall be
construed to limit, broaden, restrict, or grant any right to a Participant,
Employee, surviving spouse, Domestic Partner or any Beneficiary thereof under
the Savings and Investment Plan, nor to grant any additional rights to any such
Participant, Employee, surviving spouse, Domestic Partner or Beneficiary thereof
under the Savings and Investment Plan, nor in any way to limit, modify, repeal
or otherwise affect the Company’s right to amend or modify the Savings and
Investment Plan.









